Citation Nr: 1103033	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  06-36 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES
  
1.  Entitlement to a temporary total convalescence rating 
following right shoulder surgery July 7, 2003.

2.  Entitlement to an initial compensable rating for a right 
shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from March 1981 to March 2001.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which granted service connection and a 
noncompensable evaluation for a right shoulder disorder. By this 
decision, the RO also indicated that a temporary total rating was 
not warranted following the Veteran's 2003 right shoulder 
surgery. The Veteran appealed from  the initial disability 
rating. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 
In his Notice of Disagreement (NOD), he further asserted that a 
temporary total rating was warranted. 

The Board considered this matter in March 2010, and at that time 
determined that both the issues of a higher current rating and a 
temporary total rating were before it on appeal. Previously, the 
RO had denied the claim for a temporary total rating finding that 
it was not timely submitted within a year of the date of the 2003 
surgery, and thus never reached the underlying claim on the 
merits. However,          the Board found that this matter was 
indeed timely appealed, indicating that             the Veteran 
had appealed the initial rating assigned his shoulder disability 
from the effective date of service connection forward. As this 
encompassed the period following his 2003 surgery, and it 
included the propriety of a temporary total rating for 
convalescent purposes.  

The Board then remanded this case for specified evidentiary 
development.

More recently, the Veteran has provided additional evidence 
consisting of private orthopedic records from 2003 and a November 
2010 VA right shoulder x-ray,  along with a waiver of RO initial 
consideration of the newly received evidence.   See 38 C.F.R. §§ 
20.800, 20.1304 (2010). 


Presently, the Board decides the issue of a temporary total 
rating. The remaining claim for an increased disability rating 
(permanent rating) for a right shoulder disorder is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC),                     
in Washington, DC.


FINDING OF FACT

Since undergoing right shoulder rotator cuff repair and 
subacromial decompression surgery in July 7, 2003, the Veteran 
required a period of convalescence up until September 30, 2003.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria 
are met for the assignment of a temporary total rating for 
convalescence following right shoulder surgery, from July 7, 2003 
to September 30, 2003. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.30 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2010), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. A regulatory amendment 
effective for claims pending as of or filed after May 30, 2008 
removed the requirement that VA specifically request the claimant 
to provide any evidence in his or her possession that pertains to 
the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified 
at 38 CFR 3.159(b)(1) (2009).

In regard to the claim on appeal for a temporary total disability 
rating for a right shoulder disorder, the requirement of VCAA 
notice does not apply. Where a claim for service connection has 
been substantiated and an initial rating and effective date 
assigned, the filing of a Notice of Disagreement with the RO's 
decision as to               the assigned disability rating does 
not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to either of these "downstream 
elements."      See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007). This is the case here, in that the claim for a temporary 
total rating arises out of the Veteran's contesting the initial 
assigned disability rating for a right shoulder disorder. The 
underlying claim for service connection for a right shoulder 
disorder has been substantiated, and no further notice addressing 
the downstream disability rating requirement is necessary. 

In any event, the Board is granting the benefit sought on appeal 
of entitlement to a temporary total rating following right 
shoulder surgery. Hence, even assuming, without deciding, that 
any error was committed as to implementation of the VCAA's duty 
to notify and assist provisions, such error was harmless in its 
application to adjudication of this matter, and need not be 
further discussed. See Bernard v. Brown, 4 Vet. App. 384 (1993). 
See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Background and Analysis

The provisions of 38 C.F.R. § 4.30 pertaining to convalescent 
ratings indicate that a total disability rating (100 percent) 
will be assigned without regard to other provisions of the rating 
schedule when it is established by report at hospital discharge 
or outpatient release that entitlement is warranted, effective 
from the date of hospital admission or outpatient treatment and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge or 
outpatient release. 38 C.F.R. § 4.30. To warrant a temporary 
total disability rating, the evidence must establish that the 
veteran's service-connected disability resulted in: (1) surgery 
necessitating at least one month of convalescence; (2) surgery 
with severe postoperative residuals such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, or the necessity for 
house confinement, or the necessity for continued use of a 
wheelchair or crutches; or (3) immobilization by cast, without 
surgery, of one major joint or more. 38 C.F.R. § 4.30(a). 
Extensions for an additional time period beyond the 1, 2, or 3 
months initially awarded may be authorized where warranted under 
the circumstances, applying generally the same criteria as set 
forth above. 38 C.F.R. § 4.30(b). 
 
For purpose of applying 38 C.F.R. § 4.30(a)(1), the U. S. Court 
of Appeals for Veterans Claims (Court) in Felden v. West, 11 Vet. 
App. 427, 430 (1998) defined the term "convalescence" as 
indicating that  "a surgical procedure had been performed that 
would require at least one month for the veteran to return to a 
healthy state." There is no express requirement of home 
confinement to meet the definition of convalescence. 
 
On July 7, 2003, the Veteran underwent right shoulder 
arthroscopic surgery at a private medical facility. The 
preoperative diagnosis was right shoulder impingement syndrome. 
During the procedure, the Veteran was noted to have a very 
thickened, hyperemic subacromial bursa, an os acromiale, and a 
full thickness tear involving the supraspinatus and leading edge 
of the infraspinatus. There were no loose bodies or evidence of 
chondromalacia. The postoperative diagnosis was of the right 
shoulder impingement syndrome, plus synovitis glenohumeral joint, 
fraying anterior glenoid labrum, and full-thickness 3-cm rotator 
cuff tear right shoulder. There were no operative complications 
noted.

Later that month, a treatment update note indicated treatment 
modalities of electronic stimulation, cryotherapy, and passive 
range of motion exercises, three times per week. The Veteran was 
considered to be progressing well through therapy. An 
accompanying physician's letter summarizing his medical condition 
indicated the approximately two-weeks postoperative status the 
surgical wound had healed, and sensation was intact to the right 
shoulder. X-rays demonstrated a technically well-decompressed 
acromion. The Veteran for the near future was to keep his right 
arm retained in a sling.

The following month, a physical therapy note indicates the 
Veteran estimated that he was 60 percent better overall, and had 
minor shoulder pain. A physician's note indicates that the 
Veteran's arm could now be taken out of a sling, and active range 
of motion exercises could be performed. A prescription was 
written for a continued physical therapy and home treatment 
program. The Veteran's condition continued to improve some in 
September 2003 as stated to a physical therapist. His treating 
orthopedist now increased physical therapy to five days per week, 
working aggressively on motion exercises. By mid-October 2003, 
the Veteran stated his condition was approximately 75 percent 
improved. It was observed that he had responded well to more 
aggressive therapy. Functional overhead activities of daily 
living were improving, and the Veteran felt that he was 
physically able to return to work with some limitations. 

On October 14, 2003, the Veteran's physician wrote a out a 
temporary work restriction indicating that the Veteran was fit to 
return to his employment with the U. S. Postal Service effective 
October 19, 2003 with some restrictions, namely      no mail 
delivery or carrying. Additional restrictions were of no lifting 
greater than         15 pounds with the right arm, as well as no 
overtime work or forceful pushing with the right arm. 

One-month later, the physician completed another work restriction 
form permitting the Veteran effective November 18, 2003 to now 
resume his former route as a mail deliveryman, and carry two 
hours a day for four weeks. 

Given what the foregoing reveals regarding the Veteran's post-
surgical treatment course, the Board is inclined to grant the 
benefit sought of a temporary total rating for recovery from 
right shoulder surgery from July 7, 2003 through the end of 
September 2003. The medical evidence is abundantly clear in 
establishing that          the Veteran embarked upon a several 
times per week treatment course including physical therapy 
designed to post-surgically rehabilitate the right shoulder.          
Though not immediately apparent from the earliest post-surgical 
treatment records, a significant period of convalescence was also 
required in which the Veteran effectively was unable to work. The 
fact that his treating orthopedist did not qualify him for 
returning to his place of employment until mid-October 2003, and 
albeit then with several work restrictions, strongly implicates 
the need for convalescence in connection with the post-surgical 
recovery period. By all apparent indication,           a recovery 
period was in order until on or near the beginning of October 
2003, when the Veteran resumed having most residual functional 
capacity in the shoulder. Indeed, while it can hardly be said 
with absolute certainty on the available factual records that a 
full three months convalescence were necessary to recover after 
surgery, when resolving any reasonable doubt in the Veteran's 
favor this will be presumed to be the case. See 38 C.F.R. § 
3.102. Moreover, the fact that                 the Veteran's 
regular occupation was as a letter carrier and required frequent 
daily use of the right shoulder underscores the likely need he 
would have had for additional time spent in recovery from his 
surgery to that upper extremity. 

Accordingly, on these grounds, the Board finds that a temporary 
total rating for purposes of convalescence is warranted from the 
July 7, 2003 date of right shoulder surgery through the end of 
that month, and continuing for two additional months through 
September 30, 2003. 


ORDER

A temporary total rating for convalescence following right 
shoulder surgery from July 7, 2003 to September 30, 2003 is 
granted, subject to the law and regulations governing the payment 
of VA compensation benefits. 




REMAND

Further evidentiary development of the claim for an increased 
rating for a right shoulder disorder (again, the permanent 
assigned rating, as contrasted to a temporary total evaluation) 
is deemed warranted. Hence, this claim is being remanded.

In November 2010, the Veteran enclosed a copy of a VA x-ray study 
from that month noting an impression of "degenerative changes 
bilateral shoulders with possible Hill-Sachs deformity of the 
right shoulder." The x-ray report proceeded to indicate that the 
Veteran was going to require an MRI and a consult with an 
orthopedic surgeon. According to the Veteran in an accompanying 
statement,           he had since undergone an MRI and expected 
the results "any day," and also planned to have an appointment 
with an orthopedic surgeon. 

Unfortunately, the Veteran refers to relatively recent medical 
activity (within the past month) and if any action has been taken 
on his MRI report and/or orthopedic surgery appointment, the 
records of the same have not yet been obtained and associated 
with the claims file. Under applicable law, VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision is made. 
Bell v. Derwinski, 2 Vet. App. 611 (1992). See also 38 C.F.R. § 
3.159 (c)(2) (VA will undertake reasonable efforts to obtain 
relevant records in the custody of a Federal department or 
agency). Consequently, remand is required to undertake necessary 
action to acquire these treatment records. To ensure that this is 
a fruitful search, however, the RO/AMC should first contact the 
Veteran to verify that he has indeed completed the orthopedic 
surgery consult consistent with his description of his treatment 
plan. The RO/AMC should then complete a medical records inquiry 
based on the information received. 






Accordingly, this claim is REMANDED for the following action:

1.	The RO/AMC should contact the Veteran and 
request that he confirm whether he has 
undergone an orthopedic surgery consult for 
his right shoulder disorder during or since 
mid-November 2010 within the VA Pittsburgh 
Healthcare System (HCS). 

2.	Once the above-referenced medical record is 
confirmed as available for review, the RO/AMC 
should contact the Pittsburgh HCS and request 
copies of available records of treatment for 
the Veteran dated since March 2010.             
All records and responses received should be 
associated with the claims file.

3.	The RO/AMC should then review the claims 
file.             If any of the directives 
specified in this remand have not been 
implemented, appropriate corrective action 
should be undertaken before readjudication. 
Stegall v. West,           11 Vet. App. 268 
(1998).

4.	Thereafter, the RO/AMC should readjudicate 
the claim for an increased rating for a right 
shoulder disorder. If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case (SSOC) and 
afforded an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).





______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


